Citation Nr: 1418060	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-29 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a developmental disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen the claim.  

The claim was remanded by the Board in January 2013 and September 2013.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim was remanded in September 2013 in order for the RO to verify the Veteran's correct address and then mail a copy of the July 2013 supplemental statement of the case (SSOC) to the current address.  This action was undertaken after the July 2013 SSOC was returned as undeliverable to an address in Breckenridge, Michigan and because the Board noted an Alma, Michigan address was listed in a July 2013 VA Form 21-0820.  

A handwritten notation located in the paper claims file indicates that the Veteran's address had been confirmed.  There is no official documentation of this action, however, nor is there any indication in either the paper or Virtual VA files that the July 2013 SSOC was remailed to the confirmed address.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO must verify the Veteran's correct address and then mail a copy of the July SSOC to the current address.  This is especially important given that a copy of the Board's September 2013 remand, which was sent to the Breckenridge, Michigan address still listed in the Veterans Appeals Control and Locator System (VACOLS), was also returned as undeliverable.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's correct address.  Document all efforts made in this regard and make any necessary changes in VACOLS.  

2.  After verifying the Veteran's correct address, mail a copy of the July 2013 to the current address.  Allow the Veteran the appropriate amount of time to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



